                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

GARY LEON WEBSTER                                                                       PLAINTIFF
ADC #114018

v.                               Case No: 3:20-CV-00016-LPR


KAIT CHANNEL 8 TELEVISION STATION                                                    DEFENDANT


                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Gary Leon Webster’s Complaint is DISMISSED without prejudice. The Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action would not be taken in good faith.


       IT IS SO ADJUDGED this 26th day of February 2020.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
